In re Ritchie, Sylvia Janelle; O’Neill, Robert E. Jr.; O’Neill, Sylvia J. Ritchie; Wilson, Linda Ruth Chevalley; Verdigets, Pamela Marie Bishop; Westerman, Albert; Chevalley, Linda Ruth; Wilson, Willie Gerald; Westerman, Lynn; Robertson, Jeri Soileau; McKenzie, Wayne; McKenzie, Rose; applying for writ of certiorari and/or review; to the Court of Appeal, Fifth Circuit, No. 84-CA-342; Parish of Jefferson, 24th Judicial District Court, Div. “M”, No. 268746.
Granted. The summary judgment is reversed and the case is remanded because genuine issues exist as to material facts.